DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
	In view of the amendment filed on March 5, 2021, claims 1 and 16 have been amended. The amendment to claims 1 and 16 overcome all rejections in the most recent Office action. Claims 1-2, 4, 7-8, 11, 14-18 and 24-25 are pending and under consideration.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 14-15, 17-18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US 4,318,410) in view of Johnson et al. (US 6,039,721, which is cited in the Office action dated August 21, 2020) and further in view of McAndrew (US 2010/0125244, which is cited in the most recent Office action) as evidentiary reference.

Referring to claim 1, Chin discloses an inflatable insertion device (Figs. 1-3 and entire specification) capable of being percutaneously introduced into a patient's body, the device comprising an inflatable element 18 (Figs. 1-3) in the form of a small diameter elongate tube having a distal end (Fig. 2 shows balloon 18 has an elongate an elongate member 44 (Figs. 1-3) extends internally of the inflatable element 18 from the distal end thereof and which is capable of being withdrawn towards the proximal end of the element to result in the distal end being withdrawn towards the proximal end internally of the element (Figs. 1-3), and wherein the entire inflatable element 18 is a non-compliant inflatable element (col. 3, lines 25-34: “Although such characteristics may be achieved through the employment of an elastomeric balloon element such as that above-described, it is anticipated that similar characteristics may be achieved by fabricating the balloon element of a folded generally inelastic flexible material, such as polyvinyl chloride, which is adapted to first evert to an extended condition and then unfold to a laterally expanded condition.”) and pre-set to a desired shape (Fig. 2) so as to adopt the pre-set shape when inflated and wherein the elongate member 44 is more flexible than the inflatable element 18 when inflated to its pre-set desired shape (Fig. 2 shows the balloon 18 is in a fully expanded state. Examiner contends that one of ordinary skill in the art would understand that when fluid is injected into the balloon 18 to expand the balloon to its pre-set shape the column stiffness of catheter 14 and the balloon 18 will increase because of the fluid pressure in the balloon and catheter. Thus, when the balloon 18 is in the fully expanded condition the flexible cord 44 is flexible than the balloon 18 (extrinsic evidence, McAndrew (US 2010/0125244) discloses “with inflation fluid 115 present at the actuation pressure PA within unexpanded balloon 108, balloon 108 has increased stiffness that is additive to the overall pushability of conjoined balloon catheter 100 and guidewire 132 for crossing the lesion.” (para [0023])).
 
 Again referring to claim 1, Chin discloses the inflatable member 18 is pre-set to a bulbous shape (Fig. 2) so as to adopt the pre-set bulbous shape when inflated. Chin discloses the invention substantially as claimed except for disclosing the inflatable member is pre-set to an elongate shape so as to adopt the pre-set elongate shape when inflated. However, in the same field of endeavor, which is a balloon catheter for treating a blockage in a blood vessel, Johnson discloses that inflatable member 26 is pre-set to an elongate shape so as to adopt the pre-set elongate shape when inflated (Figs. 1, 2 and 15-17). Johnson also discloses the advantage of the elongate shape balloon is for treating a plurality of stenosis in a blood vessel by a single balloon catheter because the length of elongate shape balloon can be adjusted to accommodate a short stenosis or a long lesion in the same blood vessel (col. 3, lines 9-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have modified the shape of the balloon 18 of Chin to have an elongate shape as suggested by Johnson so that it too would have the same advantage.

Referring to claim 4, Chin discloses an inflatable insertion device as claimed in claim 1, wherein the device includes an inflation tube 14 (Fig. 2) includes lumen at or near the proximal end of the inflatable element 18 through which inflating fluid may be introduced into the inflatable element (Chin: col. 2, lines 52-59).

Referring to claim 14, Chin discloses an inflatable insertion device as claimed in claim 1, wherein the elongate member 44 is capable of withdrawing the entire inflatable element 18 through the proximal end thereof (Chin: Figs. 1-2). 

Referring to claim 15, Chin discloses an inflatable insertion device as claimed in claim 1, wherein the inflatable element 18 and the inflation tube are integrally manufactured (Fig. 2 shows balloon 18 is attached to catheter 14. Thus, balloon 18 and catheter 14 are integrally manufactured. Examiner contends that making the catheter and the balloon as a single piece component is also old and well known in the art. Extrinsic evicdence, Osborne et al. (US 5,690,642) discloses a balloon catheter is a single piece component (Fig. 1 and col. 5, lines 23-35)).

Referring to claim 17, Chin/Johnson discloses an inflatable insertion device as claimed in claim 1, wherein the elongate member 44 is secured to the distal end of the inflatable element 18. However, Chin/Johnson fails to disclose the elongate member 44 is secured to the distal end of the inflatable member by means of an adhesive, ultrasonic welding, thermal bonding, or by forming a knot about a portion of the inflatable element material. Examiner take an official notes in rejection of claim 17 because using adhesive, ultrasonic welding, thermal bonding, or by forming a knot to attached a tether or a suture line to a balloon or to a catheter is old and well known in the art. 

As to claim 18, Chin/Johnson discloses an inflatable insertion device as claimed in claim 1, wherein the inflatable element 18 is manufactured from polyvinyl chloride (Chin: col. 3, lines 25-34).
 
Referring to claim 24, Chin/Johnson discloses an inflatable insertion device as claimed in claim 4, wherein the elongate member 44 extends through the proximal end of the inflatable element 18 and through the inflation tube 14 (Chin: Fig. 2).

Referring to claim 25, Chin/Johnson discloses an inflatable insertion device as claimed in claim 1, wherein the inflatable element 18 and the inflation tube 14 are integrally manufactured (Fig. 2 shows balloon 18 is fixedly attached to catheter 14. Thus, balloon 18 and catheter 14 are integrally manufactured. Examiner contends that making the catheter and the balloon as a single piece component is also old and well known in the art. Extrinsic evidence, Osborne et al. (US 5,690,642) discloses a balloon catheter is a single piece component (Fig. 1 and col. 5, lines 23-35)).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chin and Johnson as applied to claim 1 above and further in view of Tilson et al. (US 2015/0141917, which is cited in the most recent Office action).

As to claim 2, Chin/Johnson discloses an inflatable insertion device as claimed in claim 1, but fails to disclose the pre-set shape includes a semi-circle. However, in the same field of endeavor, which is a balloon catheter for performing a medical procedure the balloon can have a C-shaped configuration. The balloon 20 can trace out an arc (e.g., a portion of a circle). The arc can form an angle of 180 degrees or less, more narrowly 30-120 degrees. The arc can form an angle of 30 degrees, 45 degrees, 60 degrees, 90 degrees or 120 degrees.” (Fig. 15B). Apparently, one of ordinary skill in the art would understand that a straight-shaped balloon may cause an excessive deformation and stretch of the curved blood vessel, which could lead to damage of the blood vessel, therefore, adapting the shape of the balloon to the shape of the curved part of the blood vessel will prevent damage to the blood vessel. Examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to provide a C-shape configuration as suggested by Tilson to the a portion of the balloon of Chin to allow the balloon of Chin to be used to treat blockage at a curved blood vessel.

As to claim 8, Chin discloses the material of balloon is polyvinyl chloride (col. 3, lines 25-34). Chin discloses an inflatable insertion device as claimed in claim 1 but fails to disclose the inflatable element is capable of resisting pressures within the range from about 5 bar up to about 50 bar. However, in the same field of endeavor, which is a balloon catheter for performing a medical procedure in a blood vessel, Tilson discloses a plurality of reinforcing strips to the nylon balloon will allow the balloon to sustain high pressure, thereby, provide precise shape control and be highly resistant to tear and puncture (para [0016]). Tilson discloses the with the reinforcing strips the balloon is also capable of resisting pressures within the range from about 5 bar to about 50 bar (para [0142]: “the burst pressure can be from about 3,500 kPa (500 psi) to about 6,000 kPa (900 psi).” .
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chin/Johnson as applied to claim 1 above and further in view of Simpson et al. (US 2008/0045928).

Referring to claim 7, Chin/Johnson discloses an inflatable insertion device as claimed in claim 1 but fails to disclose wherein the elongate tube 14 of the inflatable element 18 has a varying diameter along its length. However, in the same field of endeavor, which is a balloon catheter 110 (Fig. 6) for treating a blockage in a blood vessel, Simpson discloses catheter shaft 111 of the inflatable element 14 has a varying diameter along its length (Figs. 6-7 and para [0057]-[0060]). Simpson discloses the advantage of tapered catheter shaft is enhancing the stiffness transition from a highly flexible distal end to a substantially more rigid proximal end provides a low profile and high flexibility so that the catheter has excellent ability to track and to cross tight, tortuous anatomy (para [0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to have made .
 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chin/Johnson as applied to claim 1 above and further in view of To et al. (US 2006/022633, which is cited in the most recent Office action) and Lattouf (US 2004/0116963, which is cited in the most recent Office action).

As to claim 16, Chin/Johnson discloses an inflatable insertion device as claimed in claim 1, but fails to disclose the flexible elongate member in the form of suture is manufactured from nylon, silk or prolene. However, To discloses a catheter system for use in cardiovascular valve repair. The catheter system includes a tether 212, which is made from suture or suture-like material, that can withstand tension applied by the surgeon ([0090]: “Tethers (e.g., tether 212) may be one long piece of material or two or more pieces and may comprise any suitable material, such as suture, suture-like material, a DACRON.RTM. polyester strip or the like.”) Examiner notes that one of ordinary skill in the art would understand that suture and suture material has been approved by the Food and Drug Administration (FDA) for use in human and animal. Therefore, it would have been obvious to one of ordinary skill in the art to have provided a suture as suggested by To as a flexible cord 44 in the device of Chin. Using suture as the tether would be more cost effective and convenient because suture is already available in many size and has been approved by the FDA. Furthermore, Lattouf discloses sutures may be of a wide variety of monofilament and braided suture materials, both absorbable and non-. 
   
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUAN V NGUYEN/Primary Examiner, Art Unit 3771